DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 10 May 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The single claim is pending and examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
the transition phrase, “essentially consisting of” is not recognized as a proper transition phrase as “essentially” references “consisting” and not the body of the claim.  As a result, the scope of the claim cannot be determined.  For examination purposes, the examiner interprets the phrase as “consisting essentially of”.  See MPEP 2111.03 for the types of transition phrases and the respective interpretations;
“each ground stake (line 4) lacks antecedent basis;  
“the a pair of width sections” (line 11) is indefinite as to the antecedent basis;  
“wherein single the rectangular frame” (line 12) is indefinite as to what this references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The claim is rejected under 35 U.S.C. 103 as being unpatentable over Craig (U.S. Patent 5,013,085) in view of Wahl, Jr. (U.S. Patent 6,789,557, hereafter “Wahl”) and Worthington, Jr. (U.S. Patent 5,000,210, Hereafter “Worthington”).
The claim: Craig discloses a portable, adjustable, garden shade and weather protection panel apparatus (10) to protect garden plants (the language with respect to the garden plants is considered functional language that is fully capable of being performed by the combination of the prior art cited), the apparatus essentially consisting of (interpreted as best understood):
a pair of posts (15);
a pair of ground stakes, each ground stake of the pair of ground stakes (the ends of posts 15) attached to an end of each post of the pair of posts (as shown), wherein the pair of ground stakes are configured to be pressed into the ground securing the apparatus in position to protect the garden plants (as evidenced by Wahl: Fig. 9 which shows the shade attached to a chair similarly to Craig compared to Fig. 7 where the same apparatus is staked into the ground);
a single rectangular frame (13) consisting of a pair of width sections and a pair of length sections (as shown), the single rectangular frame positioned and attached to the pair of posts via a pair of connectors (the connector shown in Figs. 3 and 4: 17) on a center portion of the pair of width
sections dividing the a pair of width sections into two width section (as shown), wherein single the rectangular frame is configured to rotate in relation to the pair of posts (via 19 and 24 as shown in Fig. 3); and,
a single rectangular shade (15) attached to the single rectangular frame (as shown), wherein the single rectangular shade is configured to shade and protect the garden plants (functional language fully capable of being met by the prior art).
Craig does not disclose the pair of posts configured to be extendable in height.  Wahl teaches a similar shade system that is has adjustable posts (Fig. 1: via 26), and should applicant disagree with the examiners interpretation of “ground stake”, ground stakes (34) are attached as claimed.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the apparatus adjustable because adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  To have the apparatus as adjustable would permit adjustment of the distance from the object being shaded as desired.  Further, while the embodiment in Fig. 2 of Craig appears to have the posts divide the width into two equal width sections, this is not specifically disclosed.  Worthington teaches a similar shade system that has the posts (Fig. 1: 13) appear to divide the width into two equal portions (as shown).  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  Having the amount of width on either side of the posts as claimed would not depart from the scope of operability of the prior art, and one having ordinary skill in the art would have the claimed division based on the desired pivot point for adjustment.  The location of the post with respect to the frame does not change the operability of the prior art.  Last, Craig does not teach that the shade is cloth, though it does teach that the shade includes an opaque flexible cover (33; see Col. 4, lines 32-36).  Worthington teaches a similar shade system that incorporates cloth (56; see Col. 3, line 35, the examiner takes the position that fabric is cloth).  It would have been obvious at the time of filing to a person having ordinary skill in the art to use the cloth with the system in Craig, as cloth is well known in the art for being able to be an “opaque flexible cover” as described in Craig and can fully perform the function of the opaque flexible cover as described in Craig without departing from the scope of operability of the cover in Craig.

Miscellaneous
2.	Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar structures, see Ashley (U.S. Publication 2011/0303256), House (U.S. Patent 5,088,514) and Wang (U.S. Patent 4,724,882).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649